Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendment filed 10/13/2022 has overcome all outstanding 112(b) rejections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flannery et al. (US4309219, hereinafter referred to as Flannery).
Regarding claim 13, Flannery discloses an aluminosilicate glass (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising silica and alumina, which Examiner notes correlates with an aluminosilicate glass) precursor comprising a composition, in mol%, comprising: SiO2 in the range from about 45 to about 75 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 61.67 wt.% SiO2, which is about 66.39 mol% SiO2); Al2O3 in the range from about 4 to about 25 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 8.40 wt.% Al2O3, which is about 5.33 mol% Al2O3); P2O5 in the range from about 0.1 to about 10 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.26 wt.% P2O5, which is about 1.94 mol% P2O5); MgO in the range from about 0 to about 8 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising no MgO); R2O in the range from about 0 to about 33 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 8.83 wt.% Na2O, which is about 9.22 mol% Na2O, 4.24 wt% K2O, which is about 2.91 mol% K2O, and no Li2O, for a sum total of 9.22+2.91= 12.13%); ZnO in the range from about 0 to about 8 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising no ZnO); ZrO2 in the range from about 0 to about 4 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising no ZrO2); TiO2 in the range from about 0.5 to about 12 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 0.61 wt.% TiO2, which is about 0.49 mol% TiO2. Examiner notes that "about 0.49 mol% TiO2" is within the range of "about 0.5 mol% TiO2" per the limitation of this claim); and B2O3 in the range from about 1 to about 4.44 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.71 wt.% B2O3, which is about 4.38 mol% B2O3), wherein R2O comprises one or more of Na2O, Li2O and K2O and is the total concentration of alkali metal oxides in the composition (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 8.83 wt.% Na2O, which is about 9.22 mol% Na2O, 4.24 wt% K2O, which is about 2.91 mol% K2O, and no Li2O, for a sum total of 9.22+2.91= 12.13%).
Regarding claim 14, Flannery discloses the composition comprises, in mol%, Li2O in the range from about 0 to about 12 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising no Li2O); Na2O in the range from about 4 to about 20 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 8.83 wt.% Na2O, which is about 9.22 mol% Na2O); and K2O in the range from about 0 to about 2 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.24 wt% K2O, which is about 2.91 mol% K2O. Examiner notes that "about 2.91 mol% K2O" is within the range of "about 2 mol% K2O" per the limitation of this claim).
Regarding claim 22, Flannery discloses the composition comprises, in mol%, Li2O in the range from about 0 to about 12 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising no Li2O).
Regarding claim 23, Flannery discloses the composition comprises, in mol%, Na2O in the range from about 4 to about 20 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 8.83 wt.% Na2O, which is about 9.22 mol% Na2O).
Regarding claim 24, Flannery discloses the composition comprises, in mol%, K2O in the range from about 0 to about 2 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.24 wt% K2O, which is about 2.91 mol% K2O. Examiner notes that "about 2.91 mol% K2O" is within the range of "about 2 mol% K2O" per the limitation of this claim).
Regarding claim 25, Flannery discloses the composition comprises, in mol%, B2O3 in the range from about 2 to about 4.44 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.71 wt.% B2O3, which is about 4.38 mol% B2O3).
Regarding claim 26, Flannery discloses the composition comprises, in mol%, P2O5 in the range from about 1 to about 10 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.26 wt.% P2O5, which is about 1.94 mol% P2O5).
Regarding claim 27, Flannery discloses the composition comprises, in mol%, B2O3 in the range from about 2 to about 4.44, and P2O5 in the range from about 1 to about 10 (see Flannery at Table 1, Example 17, disclosing an example of a glass comprising 4.71 wt.% B2O3, which is about 4.38 mol% B2O3 and 4.26 wt.% P2O5, which is about 1.94 mol% P2O5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flannery et al. (US4309219, hereinafter referred to as Flannery).
Regarding claim 15, while Flannery does not explicitly disclose the composition exhibits a liquidus viscosity of about 10 kilopoise (kP) or greater, this is an inherent property which depends upon the composition of the glass, and the glass of Example 17 of Flannery is sufficiently similar to the instantly claimed glass such that it naturally possesses the claimed property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 16, while Flannery does not explicitly disclose the composition exhibits a liquidus temperature of less than about 1400°C, this is an inherent property which depends upon the composition of the glass, and the glass of Example 17 of Flannery is sufficiently similar to the instantly claimed glass such that it naturally possesses the claimed property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 21, while Flannery does not disclose (R2O-Al2O3) is in the range from about -4 to about 4, Flannery does disclose an example of a glass comprising an R2O of 12.13 per the above rejection of claim 13, and an 8.40 wt.% Al2O3, which is about 5.33 mol% Al2O3, for a value of R2O-Al2O3 of 12.13-5.33= 6.8 (see Flannery at Table 1, Example 17), which is close to touching the claimed range of about -4 to about 4. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Response to Arguments
Applicant’s arguments regarding example 20 of Flannery, filed 10/13/2022, with respect to the rejection(s) of claim(s) 13-16 and 21-27 have been fully considered and, while it is agreed example 20 falls outside the claimed ranges, as pointed out in the rejection above, example 17 falls within the claimed ranges.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731